 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                                   Case No. 2:17-cr-209-JAD-EJY
 4
                   Plaintiff,                                              ORDER
 5
            v.
 6                                                                  ECF No. 35
     JESUS GUADALUPE ROSALES,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11   Wednesday,   September      4,   2019   at   1:30   p.m.,    be   vacated   and   continued   to

12   _____________________
     September 30, 2019, at at the hour
                            11:00   a.m.of _______ ___.m.; or to a time and date convenient to
13   the court.

14                      23rd day of August, 2019.
            DATED this _______

15
16
                                                  UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                     3
